Electronically Filed
                                                         Supreme Court
                                                         SCWC-30369
                                                         22-NOV-2011
                                                         12:26 PM

                            NO. SCWC-30369


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                 vs.


       JAMES H. PFLUEGER, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NOS. 30369 and 30419; CR. NO. 08-1-0280)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ., and

   Circuit Judge Chan, in place of Recktenwald, C.J., recused)


          Petitioner/Defendant-Appellant James H. Pflueger’s


application for writ of certiorari, filed on October 12, 2011, is


hereby rejected. 


          DATED:   Honolulu, Hawai'i, November 22, 2011.

William C. McCorriston,         /s/ Paula A. Nakayama

David J. Minkin, and

Becky T. Chestnut               /s/ Simeon R. Acoba, Jr.

(McCorriston Miller Mukai

MacKinnon LLP) for              /s/ James E. Duffy, Jr.

petitioner/defendant­
appellant on the                /s/ Sabrina S. McKenna

application

                                /s/ Derrick H.M. Chan

Kimberly Tsumoto Guidry,

First Deputy Solicitor

General, for respondent/

plaintiff-appellee on

the response